U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2007 [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 000-52749 SALON CITY, INC. (Exact name of small business issuer as specified in its charter) NEVADA 20-2107795 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 909 North Palm Avenue Suite 311 West Hollywood, California 90069 (Address of principal executive offices) 310-358-9017 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [ ] No [X] Number of shares of common stock outstanding as of November 9, 2007:984,083,258 Number of shares of preferred stock outstanding as of November 9, 2007:-0- Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 9 ITEM 3. CONTROLS AND PROCEDURES 13 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 13 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 13 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 ITEM 5. OTHER INFORMATION 13 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 13 SIGNATURES 14 INDEX TO EXHIBITS 15 3 Table of Contents ITEM 1.FINANCIAL STATEMENTS SALON CITY, INC. Balance Sheet At September 30, 2007 Assets: Current assets Cash $ 106,309 Accounts receivable less allowance for doubtful accounts of $45,505 127,680 Prepaid expenses 54,000 Total current assets 287,989 Fixed assets Equipment 15,126 Accumulated depreciation (15,126 ) Total fixed assets - Total assets $ 287,989 Liabilities and Stockholders' Deficit Current liabilities Accounts payable and accrued expenses $ 379,225 Related party loan payable 147,212 Total current liabilities 526,437 Long-term bank loans payable 99,625 Total liabilities 626,062 Stockholders' Deficit Common stock, (1,000,000,000 shares authorized, 984,083,258 shares issued and outstanding, par value $.001 per share) 984,083 Preferred stock, (50,000,000 shares authorized, no shares issued and outstanding, par value $.001 per share) - Additional paid-in capital 2,254,933 Treasury stock (243,128 ) Retained deficit (3,333,961 ) Total stockholders' deficit (338,073 ) Total liabilities and stockholders' deficit $ 287,989 The accompanying notes are an integral part of these financial statements 4 Table of Contents SALON CITY, INC. Statements of Operations For the Three and Nine Months Ended September 30, 2007 and 2006 For the Three Months For the Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Advertising income $ 182,302 $ 182,279 $ 411,126 $ 372,380 Distributors, conference and other income - - 140 - Total revenue 182,302 182,279 411,266 372,380 Cost of goods sold (171,968 ) (106,225 ) (463,537 ) (216,862 ) Gross profit (loss) 10,334 76,054 (52,271 ) 155,518 Selling, general and administrative expenses 312,171 146,128 455,009 262,846 Net ordinary (loss) (301,837 ) (70,074 ) (507,280 ) (107,328 ) Interest expense (8,464 ) (8,856 ) (30,259 ) (20,476 ) Net (loss) $ (310,301 ) $ (78,930 ) $ (537,539 ) $ (127,804 ) Basic (loss) per share $ * $ * $ * $ * Fully diluted (loss) per share $ * $ * $ * $ * Weighted average shares outstanding 979,775,258 954,738,808 975,575,258 947,176,308 * less than $.01 per share. The accompanying notes are an integral part of these financial statements 5 Table of Contents SALON CITY, INC. Statements of Cash Flows For the Nine Months ended September 30, 2007 and 2006 9 Months ended 9 Months ended 9/30/2007 9/30/2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (537,539 ) $ (127,804 ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Depreciation 1,822 5,280 Par value of shares returned to treasury 12,156 - Fair value of rent provided by officer 6,750 - Common stock issued for services rendered 221,800 - (Increase) decrease in operating assets: Accounts receivable (57,905 ) (40,006 ) Other current assets and prepaid expenses - (71,142 ) Increase (decrease) in operating liabilities: Accounts payable and accrued expenses 174,216 77,182 Deferred revenue (52,785 ) - NET CASH (USED IN) OPERATING ACTIVITIES (231,485 ) (156,490 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of equipment (1,433 ) - NET CASH (USED IN) INVESTING ACTIVITIES (1,433 ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock to investors 46,037 300,218 Receipt of loans from officer 147,212 - Proceeds from bank loans 56,662 - Repayments of bank loans - (1,161 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 249,911 299,057 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 16,993 142,567 CASH AND CASH EQUIVALENTS: Beginning of period 89,316 27,507 End of period $ 106,309 $ 170,074 SUPPLEMENTAL CASH FLOW DISCLOSURES AND NON-CASH FINANCINGINFORMATION: Cash paid during the period for interest $ 30,258 $ 20,476 Cash paid during the period for income taxes $ - $ - Receipt of 12,156,400 common shares from officer in payment of officer loan $ 243,128 $ - The accompanying notes are an integral part of these financial statements 6 Table of Contents NOTES TO CONDENSED FINANCIAL STATEMENTS OF SALON CITY, INC. SEPTEMBER 30, 2007 (UNAUDITED) NOTE A - BASIS OF PRESENTATION The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited condensed financial statements contain all adjustments consisting only of normal recurring accruals considered necessary to present fairly the Company's financial position at September 30, 2007 and the results of operations for the period ended September 30, 2007. Management’s Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that effect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments– The carrying amounts of financial instruments including accounts receivable, other current assets, equipment and related depreciation, accounts payable and accrued expenses and bank loans payable approximated fair value because of the immediate short-term maturity of these instruments. Income Taxes– Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of deferred taxes related primarily to differences between the basis of certain assets and liabilities for financial and tax reporting and net operating loss-carry forwards. Deferred taxes represent the future tax return consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. The income tax benefit consists of taxes currently refundable due to net operating loss carry back provisions less the effects of accelerated depreciation for the federal government. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or the entire deferred tax asset will not be realized. Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. Earnings (Loss) Per Share - The Company reports earnings (loss) per share in accordance with Statement of Financial Accounting Standard (SFAS) No.128. This statement requires dual presentation of basic and diluted earnings (loss) with a reconciliation of the numerator and denominator of the loss per share computations. Basic earnings per share amounts are based on the weighted average shares of common outstanding. If applicable, diluted earnings per share assume the conversion, exercise or issuance of all common stock instruments such as options, warrants and convertible securities, unless the effect is to reduce a loss or increase earnings per share. Accordingly, this presentation has been adopted for the periods presented. There were no adjustments required to net income for the period presented in the computation of diluted earnings per share. There were no common stock equivalents (CSE) necessary for the computation of diluted loss per share. Fixed Assets– Fixed assets are recorded at cost and include expenditures that substantially increase the productive lives of the existing assets. Maintenance and repair costs are expensed as incurred. Depreciation is provided using the straight-line method. Depreciation of property and equipment is calculated over the management prescribed recovery periods, which range from 5 years for equipment to 7 years for furniture and fixtures. When a fixed asset is disposed of, its cost and related accumulated depreciation are removed from the accounts. The difference between undepreciated cost and proceeds from disposition is recorded as a gain or loss. 7 Table of Contents NOTES TO CONDENSED FINANCIAL STATEMENTS OF SALON CITY, INC. SEPTEMBER 30, 2007 (UNAUDITED) Advertising Costs - Advertising costs are expensed as incurred. The Company does not incur any direct-response advertising costs. Revenue Recognition - Advertising Revenue - Revenue from advertising is recognized when advertising services are earned and measurable based upon completed performance. For advertising services, performance becomes complete when the actual printing of the magazine is finished and the customer is billed with accompanied proof of printing. Distributor Revenue - Revenue from distributors for retail sales of publications is recognized at the point it is earned and measurable based upon completed performance. For revenue from distributors, performance becomes complete at a subsequent date when the distributor reports the actual number of publication units sold. Conference Revenue - Conference revenue is earned and measurable based upon completed performance, unless it is for non-refundable deposits related to ticket sales and sponsorships. Performance becomes complete for conferences at the end of the conference. All revenue transactions are reviewed for credit worthiness prior to commencement of the revenue process. Comprehensive Income (Loss) - The Company adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 130, “Reporting Comprehensive Income”, which establishes standards for the reporting and display of comprehensive income and its components in the financial statements. There were no items of comprehensive income (loss) applicable to the Company during the year covered in the financial statements. Long-Lived Assets - In accordance with SFAS No. 144, the Company reviews and evaluates its long-lived assets for impairment whenever events or changes in circumstances indicate that their net book value may not be recoverable. When such factors and circumstances exist, including those noted above, the Company compares the assets’ carrying amounts against the estimated undiscounted cash flows to be generated by those assets over their estimated useful lives. If the carrying amounts are greater than the undiscounted cash flows, the fair values of those assets are estimated by discounting the projected cash flows. Any excess of the carrying amounts over the fair values are recorded as impairments in that fiscal period. Cash and Cash Equivalents - For purposes of the Statements of Cash Flows, the Company considers liquid investments with an original maturity of three months or less to be cash equivalents. Recent Accounting Pronouncements - On February15, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities — Including an Amendment of FASB Statement No.115” (“SFAS 159”). This standard permits an entity to measure financial instruments and certain other items at estimated fair value. Most of the provisions of SFAS No.159 are elective; however, the amendment to FASB No.115, “Accounting for Certain Investments in Debt and Equity Securities,” applies to all entities that own trading and available-for-sale securities. The fair value option created by SFAS 159 permits an entity to measure eligible items at fair value as of specified election dates. The fair value option (a)may generally be applied instrument byinstrument, (b)is irrevocable unless a new election date occurs, and (c)must be applied to the entire instrument and not to only a portion of the instrument. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity (i)makes that choice in the first 120days of that year, (ii)has not yet issued financial statements for any interim period of such year, and (iii)elects to apply the provisions of FASB 157. Management is currently evaluating the impact of SFAS 159, if any, on the Company’s financial statements. NOTE B –
